Citation Nr: 1537444	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected right ankle disability.

2.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected right ankle disability.  

3.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to January 1993 and from May 2006 to January 2007, including service in the Persian Gulf.  He had additional service in the Georgia Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right ankle disability is manifested by pain and moderate limitation of motion, but not ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  

2.  The Veteran's left foot plantar fasciitis and pes planus had its onset in service.  

3.  The Veteran's psoriasis had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  The criteria for service connection for a Veteran's left foot disorder, to include plantar fasciitis and pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for psoriasis are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

The Veteran's claim for a higher rating for a right ankle disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.  The Veteran was provided with a VA ankle examination in August 2012 that addressed the pertinent criteria for rating ankle disabilities.  The examination report is adequate because it describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not reported, nor does the record show, that his service-connected right ankle disability has worsened in severity since the most recent examination in August 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Thus, VA's duties to notify and assist have been met.  

II.  Higher Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Fenderson v. West, 12 Vet. App. 119 (1999).VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  


Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected ankle disabilities.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Under DC 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.

The Veteran's right ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271.  That code addresses limited motion of the ankle, providing a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.

Under DC 5272, ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent rating. Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position warrants a 20 percent rating.  

Under DC 5273, a malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating. A malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  

Under DC 5274, an astragalectomy warrants a 20 percent rating.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A May 2007 VA treatment record reveals objective evidence of right ankle swelling and pain with range of motion.  A 0.5 cm osteochondral defect was noted.  The Veteran reported that stretching provided temporary relief.  

A July 2009 private treatment record from Dr. Woodell reveals subtle swelling of the right ankle with mild pain on range of motion.  X-rays showed no signs of any significant arthritis.  Surgical debridement of the osteochondral defect was recommended.  However, there is no indication in the record that the Veteran underwent surgical debridement.  

A November 2009 VA treatment record notes ankle weakness and pain to palpation along the anterior right ankle.  No signs of instability were noted.  

The Veteran received a steroid injection in March 2011.  

In August 2012, the Veteran was afforded a VA ankle examination.  The Veteran reported flare-ups, pain, swelling, weakness, and stiffness.  He also reported a history of achilles tendonitis.  X-rays of the right ankle were normal.  Physical examination revealed dorsiflexion to 20 degrees, with objective evidence of pain and plantar flexion to 45 degrees, with objective evidence of pain.  There was no evidence of additional limitation in range of motion following repetitive-use testing.  Further, there was no evidence of functional loss and/or functional impairment of the right ankle.  The examiner noted evidence of localized tenderness or pain on palpation of the ankle.  Muscle strength testing and joint stability were normal.  The examiner noted limitations on standing, ambulating, and running impacted the Veteran's ability to work.  The diagnosis was chronic right ankle sprain. 

VA and private treatment records make no other comments on limitation of motion of the right ankle. 

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that an initial disability evaluation in excess of 10 percent for the Veteran's right ankle disability is not warranted.  Fenderson.  In this regard, the Board finds that the right ankle disability is manifested by moderate limitation of motion, insofar as his plantar flexion reaches 45 out of a normal 45 degrees, and his dorsiflexion reaches 20 out of a normal 20 degrees. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned 10 percent evaluation.  Thus, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. at 204-06.

Additionally, the August 2012 VA medical opinion noted that there is no evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.  As such, a higher rating under 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, and 5274 is not warranted.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right ankle disability.  The manifestations of the Veteran's right ankle disability, including pain, weakness and limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's ankle disorder.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's right ankle disability is before the Board.  There is no indication in the record that his ankle disability, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Board notes that although the Veteran has indicated that he has limitation at work, the evidence of record indicates that he continues to work as a mechanic.  The Veteran does not contend, and the evidence does not otherwise indicate, that the right ankle disability precludes substantially gainful employment.  For these reasons, the issue of entitlement to a TDIU is not raised in this case.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A.  Left Foot Disorder

The Veteran is already in receipt of service connection for a right ankle disability.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for the left foot disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

The evidence shows that the Veteran has current diagnoses of pes planus and plantar fasciitis of the left foot.  The Veteran contends that his left foot disabilities are the result of injuring his right ankle during deployment in Qatar.  His service treatment records show that he sustained an injury to his right ankle in September 2006 as he was stepping out of a vehicle.  He subsequently complained of painful "feet."  Indeed, a July 2007 post-deployment health reassessment notes problems with the Veteran's feet to include bilateral pes planus.  Moreover, following his separation from active service, VA and private treatment records reveal ongoing complaints of left foot pain.  The Veteran was afforded a VA examination in August 2012.  The VA examiner linked the Veteran's left foot disorder to service.  In conclusion, after resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102 (2014).




B.  Skin Disorder

Here, the evidence shows that the Veteran has a current diagnosis of psoriasis.  See August 2012 VA Examination Report.  

In numerous statements the Veteran has reported that he began suffering from psoriasis during his military service and has experienced psoriasis on a persistent and recurrent basis since.  In a January 2012 written statement, the Veteran reported that prior to his 2006 Qatar deployment, he was unable to receive a vaccination because of his documented psoriasis.  Indeed, an August 2006 smallpox vaccination record notes that a smallpox vaccination was not administered due to the Veteran's mild psoriasis.  The Board finds the Veteran's report of having psoriasis since service both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board assigns probative value to these statements.  

The Board notes that the August 2012 VA examiner opined that the Veteran's psoriasis was not etiologically related to service because his service treatment records were silent as to complaints of psoriasis during service.  The examiner failed to address the Veteran's lay statements and the August 2006 diagnosis of psoriasis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds that the August 2012 VA skin examination report is inadequate.  

In light of his in-service complaint of psoriasis and the competent and credible lay statements of the Veteran, the Board finds that his psoriasis had its onset in service, and thus service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.






ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability is denied.

Service connection for left foot plantar fasciitis and pes planus is granted.

Service connection for psoriasis is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


